Citation Nr: 1026783	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  07-07 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether the appellant filed a timely substantive appeal to the 
August 31, 2004 rating decision.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant served on active duty from November 1986 to 
September 1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the San Diego, California Department 
of Veterans Affairs (VA) Regional Office (RO).

A hearing in front of the undersigned was held in March 2010.  A 
transcript of the hearing has been associated with the claim 
file.  

The Board notes that at the hearing the Veteran indicated he 
would be submitting additional evidence that would not, in his 
view, impact on the current appeal.  No materials were thereafter 
received.


FINDINGS OF FACT

1.  In an August 31, 2004 rating decision, the appellant was 
denied his request to reopen the claim for service connection for 
a fracture of the right hand, a low back disability, and 
fractures of the right and left ankles.  He was notified of the 
decision on September 10, 2004.

2.  In September 2004, the RO received the appellant's timely 
notice of disagreement to the August 2004 rating decision.

3.  In October 2005, the appellant was furnished with a statement 
of the case (SOC).

4.  No substantive appeal was received within one year of the 
notice of decision or within 60 days of the SOC.



CONCLUSION OF LAW

The appellant did not submit a timely substantive appeal to the 
August 31, 2004 rating decision.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.202 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the issue before the Board does 
not involve VCAA as this is a matter of jurisdiction.  Further, 
this issue (jurisdiction) has been recognized and addressed by 
the AOJ.  The appellant has received due process.  This is not a 
case wherein the AOJ did not close the case.  Here, there was no 
waiver of the timeliness of the appeal.  See Percy v. Shinseki, 
23 Vet. App. 37 (2009).

In order for the Board to have jurisdiction to review a RO 
denial, there must be a timely Substantive Appeal.  A timely 
substantive appeal initially requires that a written Notice of 
Disagreement (NOD) be filed within one year after the date of 
notice of the RO denial.  Next, the RO must issue a Statement of 
the Case (SOC) on the matter being appealed.  Finally, the appeal 
must be perfected by the filing of a VA Form 9 or other written 
equivalent thereof, indicating an intention to seek appeal to the 
Board.  A timely Substantive Appeal is one filed in writing, 
within 60 days of the date of notice of the SOC, or within the 
remainder of the one-year period of the date of notice of the RO 
decision being appealed, whichever is later.  The date of mailing 
of the SOC will be presumed to be the same as the date of the 
SOC.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302 (2009).

The Board has the authority to determine whether it has 
jurisdiction to review a case, and may dismiss any case over 
which it does not have jurisdiction.  38 U.S.C.A. § 7105(d) (3) 
(West 2002); 38 C.F.R. § 20.101(d) (2009).  The agency of 
original jurisdiction (AOJ) may close the case for failure to 
respond after receipt of the SOC (see 38 C.F.R. §§ 19.32 (2009)), 
but a determination as to timeliness or adequacy of any such 
response for the purposes of appeal is within the province of the 
Board.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.101(d).

Here, in January 2004 the appellant requested that his claim for 
service connection for a fracture of the right hand, a low back 
disability and fractures of the right and left ankle be reopened.  
The appellant's request was denied in an August 31, 2004 rating 
decision.  He was notified of the denial on September 10, 2004.  
The RO received the appellant's timely notice of disagreement 
with the August 31, 2004 decision in September 2004.  A SOC was 
issued in October 2005.  As the SOC was mailed more than one year 
after the mailing of the notification of the rating decision 
being appealed, the appellant had 60 days from the date that the 
SOC was mailed to him in which to file his substantive appeal.  
38 C.F.R. § 20.302(b).  On January 5, 2006, the RO received the 
appellant's VA Form 9.  The VA Form 9 was received more than 60 
days after the issuance of the SOC.  Inasmuch as the appellant 
did not submit a substantive appeal in a timely manner, the Board 
does not have jurisdiction to adjudicate his claim and, 
therefore, it is dismissed.  38 U.S.C.A. §§ 7104, 7105, 7108.

The Board acknowledges the appellant's testimony that he 
submitted a signed VA Form 9 to the Veterans Service Office in 
North County, San Diego on October 19, 2004.  He further 
testified that he had been submitting all documentation related 
to his claim to the same organization and that they would file 
the documents with the RO.  He testified that he assumed that his 
VA Form 9 had been submitted within the necessary period as he 
turned it in well before the 60 day period after mailing of the 
SOC and that if the delay in the submission was due to a failure 
by the Service Organization to file the paperwork on a timely 
manner, he should not be penalized for the mistake.  The Board 
notes that the VA Form 9 of record is signed on October 19, 2005.  
Moreover, the cover letter submitted with the VA Form 9 is dated 
on October 19, 2005.  However, both the VA Form 9 and cover 
letter are date stamped as received by the RO on January 5, 2006.  
Therefore, regardless of when the form was signed and submitted 
to the Service Organization, it was not received by the RO until 
after the expiration of the 60 day period after the issuance of 
the SOC.  

The Board further acknowledges that the appellant submitted with 
his Notice of Disagreement of May 2006, a copy of the cover 
letter of October 19, 2005 which shows a date stamp from the 
County of San Diego Veterans Service Office showing a date of 
receipt by them of October 28, 2005.  The Board notes that the 
date of the cover letter predates the date stamp showing receipt 
by the Service Organization.  In this regard, the Board notes 
that the appellant has not provided an explanation as to why a 
letter which is written by the Service Organization would have 
been received by the same organization that produced the letter 
11 days later.  The discrepancy in the letters shows an 
irregularity in the administrative process within the Service 
Organization.  Therefore, the Board cannot presume that the 
Service Organization forwarded the VA Form 9 to the RO on October 
19, 2004 as the cover letter attached to it would imply.  

The records reflects that the RO received the appellant's VA Form 
9 on January 5, 2006 which was after the expiration of the 60 day 
period allowed to file his substantive appeal.  To the extent 
that the appellant has alleged that the form may have been 
misplaced by the RO on its arrival at their office, the Board 
notes that the United States Court of Appeals for Veterans Claims 
(Court) has ruled that there is a rebuttable "presumption of 
administrative regularity" under which it is presumed that 
government officials have properly discharged their official 
duties, including mailing notices.  See Clark v. Principi, 15 
Vet. App. 61, 63 (2001).  In order to rebut this presumption, 
there must be "clear evidence" to the contrary that either VA's 
regular mailing practices were not regular or they were not 
followed.  However, there is nothing in the record which shows an 
irregularity in the administrative process within the RO.  The 
appellant has failed to submit "clear evidence" to rebut the 
presumption of regularity.  Rather, the only irregularity found 
with the dates is within the Service Organization.  The Board 
sympathizes with the appellant in his argument that he should not 
be penalized for a mistake made by the Service Organization.  
However, the Board is bound by the laws and regulations.  

Accordingly, and for the reasons delineated above, the claim is 
dismissed.


(CONTINUED ON NEXT PAGE)
ORDER

The appeal of the August 31, 2004 rating decision is dismissed.





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


